DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 11 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 9823352. This is a statutory double patenting rejection.
Claim 12 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 9823352. This is a statutory double patenting rejection.
Claim 13 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 9823352. This is a statutory double patenting rejection.
Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10677922. This is a statutory double patenting rejection.
Claim 14 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1 of prior U.S. Patent No. 10677922. This is a statutory double patenting rejection.
Claim 15 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 2 of prior U.S. Patent No. 10677922. This is a statutory double patenting rejection.
Claim 16 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 3 of prior U.S. Patent No. 10677922. This is a statutory double patenting rejection.
Claim 17 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 5 of prior U.S. Patent No. 10677922. This is a statutory double patenting rejection.
Claim 18 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 6 of prior U.S. Patent No. 10677922. This is a statutory double patenting rejection.
Claim 19 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 7 of prior U.S. Patent No. 10677922. This is a statutory double patenting rejection.
Claim 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 8 of prior U.S. Patent No. 10677922. This is a statutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisele (20120262696) in view of Lei (20050146705).
Referring to claim 1, A time-of-flight (TOF) sensor device (see paragraph 63), comprising: 
an illumination component configured to emit a light beam toward a viewing space (see figure 1 Ref 17); 
a receiving lens element (see figure 1 Ref 52) configured to receive reflected light and to direct the reflected light to a photo-receiver array (see figure 1 Ref 66); 
a processor (see figure 1 Ref 36) configured to: 
generate distance information for a pixel corresponding to an object in the viewing space based on time-of-flight analysis of the reflected light (see paragraph 63); 
record a variation of an intensity of the reflected light from the object over time to yield intensity variation information (see paragraph 49);  
record a variation of the distance information for the pixel corresponding to the object over time to yield distance variation information (see paragraph 49 note the distance is determined by summing the detection signals corresponding to distances recorded by the entire array of pixels); 
While Eisele teaches a problem arising with the intensity signals decrease with the square of the distance (as shown in paragraph 53) Eisele fails to show applying a correction factor to the distance information in response to a determination that the intensity variation information and the distance variation information do not conform to an inverse-square relationship.
Lei shows a similar device that includes a method of applying a distance correction factor to the distance information in response to a determination that the intensity variation information and the distance variation information do not conform to an inverse-square relationship (see paragraph 12-14 note the prestored corrections render obvious correction based on an inverse-square relationship because this relationship controls the amplitude received relative to the distance the light has traveled).  It would have been obvious to include the correction as shown by Lei because this allows for the exact time the return pulse would have been detected when corrected for amplitude and avoids range walk due to the attenuation of the pulse relative to the range the pulse has traveled.  
Referring to claim 2, Eisele shows the processor is configured to generate the distance information based on one of pulsed time-of-flight analysis of the reflected light or phase measurement analysis of the reflected light (see paragraph 21 also see paragraph 49).
Referring to claim 3, the combination of Eisele and Lei renders obvious the inverse-square relationship comprises that the intensity variation information varies as an inverse square of the distance variation information.  Note the correction as discussed by Lei is directly due to the intensity variation information that varies based an inverse square of the distance, this is obvious because the intensity of the light is attenuated based on the inverse square law and is relative to the distance the light pulse has traveled.  
Referring to claim 5, Eisele shows the processor is configured to sample distance information for the pixel corresponding to the object at a predetermined sampling rate (note this is inherent with any processor, samples are taken discretely at whatever sample rate is determined by the processing components).
Referring to claim 8, the combination of Eisele and Lei shows the processor is configured to adjust, based on the correction factor, at least one of a scale factor or a distance determination algorithm to determine the distance information (see the correction of the distance information as shown by Lei specifically in figures 1 and 3 and paragraph 14-16).  It would have been obvious to include the adjustment of distance determination algorithm based on the correction factor because this corrects for the range walk due to the attenuation of the return pulse over distance.  
Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Eisele (20120262696) in view of Lei (20050146705) and Frucht (5910767).
Referring to claim 9, Eisele and Lie don’t show an implementation for the range finder however Frucht shows a similar TOF range sensor that includes an industrial safety sensor (note the intruder detection as shown in column 1 lines 9-15).  It would have been obvious to include an implementation of an industrial safety sensor because this is an extremely well known implementation for the TOF range sensor and this adds no new or unexpected results.  
Referring to claim 10, Note the industrial safety sensor as shown by Frucht includes the processor is configured to control a sensor output based on a determination of whether the modified distance information satisfies a criterion (note the alert that is issued based on the measured distance as shown in column 7 lines 25-35).  It would have been obvious to include the alert as shown by Frucht because this allows the a user to be notified when an intruder enters a protected area.   
Allowable Subject Matter
Claims 4, 6, 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion




Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUKE D RATCLIFFE whose telephone number is (571)272-3110. The examiner can normally be reached M-F 9:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUKE D RATCLIFFE/Primary Examiner, Art Unit 3645